UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2688



MARY TROXAL, Widow of Harold Johnson,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OR WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
P&P COAL COMPANY; OLD REPUBLIC INSURANCE
COMPANY,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-197-BLA)


Submitted:   April 13, 1999                 Decided:   April 23, 1999


Before WILLIAMS and TRAXLER, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Troxal, Petitioner Pro Se. Christian P. Barber, Robert J.
Cox, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Ronald
Gurka, UNITED STATES DEPARTMENT OF LABOR, Arlington, Virginia; Mark
Elliott Solomons, Laura Metcoff Klaus, John D. Maddox, ARTER &
HADDEN, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary Troxal seeks review of the Benefits Review Board’s deci-

sion and order affirming the administrative law judge’s denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 1998).   Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Accordingly, we affirm on the reasoning of the Board.

Troxal v. Director, Office of Workers’ Compensation Programs, No.

98-197-BLA (B.R.B. Oct. 23, 1998).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                  2